Citation Nr: 1643298	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of total left knee replacement. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to June 1992. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO in November 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issues of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee and entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine have been raised by the record in the Veteran's November 2015 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

Left Knee Disability

The evidence of record indicates that the Veteran's condition may have worsened since the October 2013 VA examination.  Records from the Temple, Texas, VA facility indicated that since the October 2013 evaluation, the Veteran has undergone surgery on his left knee.  VA awarded a temporary total for this surgery in July 2014.  However a new examination was not conducted to evaluate his functional ability following the surgery.  Additionally, the Veteran reported at his November 2015 hearing that his limp had worsened since the surgery.  These instances suggest a worsening of the Veteran's condition and warrant a new examination to evaluate the Veteran's disability and any functional impact it may have on his employment.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

Additionally, VA has not obtained all identified VA records.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The most recent VA records in the Veteran's claims file are from May 2014.  The Veteran indicated at his November 2015 hearing that he had received treatment by VA doctors since May 2014.  Therefore, VA must obtain updated VA treatment records. 

Bilateral Hearing Loss and Tinnitus 

With regard to the issues of bilateral hearing loss and tinnitus, the Veteran was provided a VA audiological examination in September 2013.  However, the accompanying opinion was inadequate for the Board to make an informed decision on the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, the VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or related to his active service.  In support of this opinion, the examiner stated that there were no significant changes in hearing sensitivity document in the medical records.  However, the Veteran's service treatment records indicated multiple hearing threshold shifts and indicated some degree of hearing loss.  An August 1977 hearing examination had the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
5
LEFT
25
10
5
10
10

Whereas an August 1984 examination had the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
15
20
25
LEFT
25
10
15
20
15

These two examinations indicate a 20-decibel (dB) threshold shift in hearing in the right ear at 500 and 4000 HERTZ; a 15 dB threshold shift in the right ear at 3000 HERTZ; a 10 dB shift in the right ear at 2000 HERTZ and the left ear at 2000 and 3000 HERTZ.  Moreover, the August 1984 examination results indicated some degree of hearing loss in the right ear that did not exist in the August 1977 examination with hearing thresholds at 30 dB and 25 dB at 500 and 4000 HERTZ.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  These results were not addressed by the September 2013 examiner and appear to contradict the rationale offered in support of the September 2013 opinions stating that the Veteran's current bilateral hearing loss and tinnitus are less likely than not related to active service.  Therefore, the opinions were incomplete and thus insufficient for adjudicating the issues of service connection for bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA treatment and evaluation records, including records from the Veteran's 2014 surgery, and associate them with the Veteran's claims file. 

2.  Thereafter, forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the September 2013 audiological evaluation (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.


The examiner should obtain a complete history of the Veteran with regard to hearing loss and tinnitus.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss was incurred in, related to, or caused by his active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus was incurred in, related to, or caused by his active service. 

The examiner should address the audiological examinations in the Veteran's service treatment records, in particular the results and the threshold shifts between the August 1977 examination and the August 1984 examination. 

The examiner should consider the statements of the Veteran and his spouse regarding the onset of his hearing loss and tinnitus, including those made at the time of an February 2009 VA audiology appointment, his September 2013 examination and the November 2015 Travel Board hearing.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues of entitlement to a disability rating in excess of 30 percent for service-connected residuals of total left knee replacement, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

